                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

RUDY AKONI GALIMA and ROXANA  )     CIVIL 16-00023 LEK-KSC
BEATRIZ GALIMA,               )
                              )
          Plaintiffs,         )
                              )
     vs.                      )
                              )
ASSOCIATION OF APARTMENT      )
OWNERS OF PALM COURT, by and )
through its Board of          )
Directors; BRYSON CHOW,       )
                              )
          Defendants.         )
_____________________________ )


            ORDER GRANTING IN PART AND DENYING IN PART:
         PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT;
           DEFENDANT AOAO’S MOTION FOR SUMMARY JUDGMENT;
          AND DEFENDANT CHOW’S MOTION FOR SUMMARY JUDGMENT

           Before the Court are: Plaintiffs Rudy Akoni Galima and

Roxana Beatriz Galima’s (“Plaintiffs”) Motion for Partial Summary

Judgment on Counts I and II (Wrongful Foreclosure and Violation

of the Fair Debt Collection Practices Act) (“Plaintiffs’

Motion”), filed on January 19, 2018; Defendant Association of

Apartment Owners of Palm Court’s (“AOAO”)1 Motion for Summary

Judgment (“AOAO Motion”), filed on January 24, 2018; and

Defendant Bryson Chow’s (“Chow”) Motion for Summary Judgment

Regarding the Fair Debt Collection Practices Claim in Count II of

the Third Amended Complaint [Dkt. 88] (“Chow Motion”), also filed

on January 24, 2018.   [Dkt. nos. 115, 117, 118.]

     1
       Plaintiffs have sued the AOAO by and through its Board of
Directors.
          The Motions are hereby granted in part and denied in

part, for the reasons set forth below.    In summary, this case

will proceed to trial on: 1) the AOAO’s defenses as to Count I;

2) if Plaintiffs prevail on the AOAO’s asserted defenses to

Count I, Plaintiffs’ damages arising from the wrongful

foreclosure; and 3) all of the parties’ asserted issues related

to Counts II and V, except for Plaintiffs’ argument that the

statute of limitations for each of those claims was tolled based

on fraudulent concealment.

                             BACKGROUND

          This matter arises out of the purchase and foreclosure

of a condominium unit.   Plaintiffs originally filed this action

in the State of Hawai`i Circuit Court of the First Circuit

(“state court”).   The AOAO then timely removed to federal

district court based on federal question jurisdiction.   [Notice

of Removal, filed 1/22/16 (dkt. no. 1), at ¶ 3.]   The operative

pleading at this time is the Third Amended Complaint, which was

filed on May 22, 2017.   [Dkt. no. 88.]   It pleads the following

claims: wrongful foreclosure against the AOAO (“Count I”);

violation of the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692(f), et seq., against Chow (“Count II”); a Haw. Rev.

Stat. Chapter 480 claim against the AOAO for unfair or deceptive

acts or practices (“UDAP” and “Count III”); a fraud claim against

the AOAO (“Count IV”); and a claim against the AOAO for mental


                                 2
anguish and emotional distress, which has been construed as a

claim for intentional infliction of emotional distress (“IIED”

and “Count V”).2

            All parties seek summary judgment as to some or all of

Plaintiffs’ claims.

I.   Purchase and Foreclosure

            In 2006, Plaintiffs purchased Apartment No. 10A in a

condominium project known as Palm Court, Increment 1C (“Unit” and

“Palm Court”).     Plaintiffs financed the purchase of the Unit with

a first mortgage securing a $249,600 loan, and a second mortgage

securing a $62,400 loan.    [Separate & Concise Statement of

Material Facts in Supp. of Pltfs.’ Motion (“Pltfs.’ CSOF”), filed

1/19/18 (dkt. no. 116), at ¶¶ 1, 3; Chow’s Concise Statement of

Facts in Supp. of Chow Opp. (“Chow Responsive CSOF”), filed

5/14/18 (dkt. no. 143), at ¶ 17 (admitting Pltfs.’ ¶¶ 1, 3);

AOAO’s Response to Pltfs.’ CSOF (“AOAO Responsive CSOF”), filed

5/14/18 (dkt. no. 146), at ¶¶ 1, 3 (same).]

            The AOAO is the Palm Court’s condominium association.

[Pltfs.’ CSOF at ¶ 2; Chow Responsive CSOF at ¶ 17; AOAO

Responsive CSOF at ¶ 2.]

            Plaintiffs rented the Unit, but their tenants failed to

pay the rent in a timely manner.       This caused Plaintiffs to fall

behind on their payments of condominium association fees.


     2
         See 2017 WL 1240181.

                                   3
[Pltfs.’ CSOF at ¶ 4; Chow Responsive CSOF at ¶ 17 (admitting

Pltfs.’ ¶ 4); AOAO Responsive CSOF at ¶ 4 (denying Pltfs.’ ¶ 4

only to the extent the AOAO points out the payment of the fees

was solely Plaintiffs’ responsibility).]    The AOAO’s attorneys

sent Mr. Galima letters demanding payment for the unpaid

association fees.   One example of such letters is the letter

received by Mr. Galima on April 15, 2010.   [Pltfs.’ CSOF, Decl.

of Rudy Akoni Galima (“Galima Decl.”) at ¶¶ 11-12, Exh. G (letter

dated 4/8/10 to Plaintiffs from Chow and Christian P. Porter,

Esq., of Porter Tom Quitiquit Chee & Watts, LLP (“4/8/10 Demand

Letter” and “PTQCW”)).]   The 4/8/10 Demand Letter stated the

total amount due, as of the date of the letter, was: $6,433.91 in

association fees; $473.18 in late fees; and $625.97 in attorneys’

fees and costs.   [Galima Decl., Exh. G at 1.]

          Mr. Galima, as a result, asked for a reasonable payment

plan through which he would pay off the unpaid association fees

in his letter sent on April 18, 2010 (“4/18/10 Letter”).   [Galima

Decl. at ¶¶ 13-14, Exh. H.]   It stated:

          I’m a member of the United States Marine Corps
          stationed onboard the USS Cleveland. My wife has
          received a letter in the mail regarding a payment
          for maintenance fee [sic] for my property at Palm
          Court (91-869 Puamaeole St. Apt lOA Ewa Beach). I
          am currently deployed on ship so my communication
          with you will be limited to when the phones and
          email are working. We were stationed in Hawaii
          until I received orders in 2008 to report to Camp
          Pendleton, CA. I have hired a property manager to
          take care of my property and to find tenants. The
          first tenant I had fell behind on payments and the

                                 4
             current tenant was also falling behind payments.
             Between my family’s expenses in California and my
             property expenses in Hawaii I was falling behind
             on payments due to the tenants I had not making
             their payments to me. I had to decide which
             payment to make first between my actual mortgage
             and the maintenance fee for Palm Court. In the
             hardship situation that I am in, I am respectfully
             requesting to have a chance to make a payment plan
             with your company before you push this any
             further. Please advise me on what actions I need
             to take or any other information you need from me.
             As of right now I can afford to make a payment of
             $150.00 a month in addition to the regular
             maintenance fee payments. I will also make a
             payment of $1500 towards the outstanding
             balance. . . .

[Galima Decl., Exh. H at 1 (emphases added by Pltfs.).]    The

4/18/10 Letter is also dated December 29, 2009 and addressed to

the attention of Joseph Megill at Motooka Yamamoto & Revere

(“MYR”).     It states it was “(Resubmitted to:)” the attention of

“Mrs. Kimura” at PTQCW.    [Id.]

             On April 1, 2010, the AOAO recorded, in the Land Court,

a Notice of Lien and Notice of Special Assessment Lien (“Lien

Notice”) on the Unit for Plaintiffs’ unpaid association fees, in

the amount of $6,882.86.    [Galima Decl., Exh. F (Lien Notice);

Pltfs.’ CSOF at ¶ 5; Chow Responsive CSOF at ¶ 18 (admitting

cited portions of Pltfs.’ ¶ 5); AOAO Responsive CSOF at ¶ 5

(admitting Pltfs.’ ¶ 5).]

        A.   Correspondence Regarding Unpaid Maintenance Fees

             Plaintiffs sent emails offering to make payments to the

AOAO.    Among these emails is a May 18, 2010 email from Mr. Galima

                                   5
to Happi Kimura, with PTQCW, asking for the status of his request

– presumably the 4/18/10 Letter; a June 10, 2010 email from

Mr. Galima to Ms. Kimura, noting that the May maintenance fee

payment had been made the previous month; and a June 22, 2010

email in which Mr. Galima asked Happi Kimura to “let [him] know

how [he] can start making payments towards [his] balance.”

[Pltfs.’ Separate & Concise Statement of Material Facts in Supp.

of Pltfs.’ AOAO Opp. (“Pltfs.’ Responsive AOAO CSOF”), filed

5/14/18 (dkt. no. 148), Decl. of Rudy Akoni Galima (“Galima AOAO

Decl.”), Exh. C at P000090, P000087-88, and P000089.]

     B.   The Foreclosure

          Chow is an attorney.   His client was the AOAO.    In

September 2010, Chow filed a nonjudicial foreclosure of the lien

on Plaintiffs’ Unit, pursuant to Chapter 667, Part I, on behalf

of the AOAO.   [Pltfs.’ CSOF at ¶ 7; Chow Responsive CSOF at ¶ 17

(admitting Pltfs.’ ¶ 7); AOAO Responsive CSOF at ¶ 7 (admitting

cited portions of Pltfs.’ ¶ 7, but stating Chow was an

independent contractor); Pltfs.’ CSOF at ¶ 10; Chow Responsive

CSOF at ¶ 17 (admitting Pltfs.’ ¶ 10); AOAO Responsive CSOF at

¶ 10 (admitting cited portions of Pltfs.’ ¶ 10, but stating Chow

initiated the nonjudicial foreclosure proceedings pursuant to

Chapter 667, Part I, as well as the Palm Court’s Declaration of




                                 6
Condominium Property Regime (“Palm Court Declaration”) and the

Palm Court By-Laws).3]

          On September 1, 2010, the AOAO recorded in the Bureau

of Conveyances (“BOC”) a Notice of Association’s Non-Judicial

Foreclosure Under Power of Sale (“Foreclosure Notice”).   [Galima

Decl., Exh. I.]    The Foreclosure Notice stated that the AOAO

would sell the Unit by public auction on October 19, 2010 and, on

that date and at the auction, the AOAO sold the Unit to itself.

[Pltfs.’ CSOF at ¶¶ 11-12; Chow Responsive CSOF at ¶ 17

(admitting Pltfs.’ ¶¶ 11-12); AOAO Responsive CSOF at ¶ 11

(admitting Chow sold the Unit at a public auction on that date,

but stating he was acting in his capacity as an independent

contractor), ¶ 12 (admitting Pltfs.’ ¶ 12 regarding the purchase

of the Unit).]    Chow conducted the public auction as stated in

the Foreclosure Notice.   There were no other bidders present at

the auction, and the sale price was one dollar.   [Galima Decl.,

Exh. C (AOAO’s Aff. of Non-Judicial Foreclosure Sale Under Power

of Sale, recorded in the Land Court on 11/4/10 (“Foreclosure

Aff.”)) at 2-3.]

          As the AOAO’s attorney, Chow completed and signed the

Foreclosure Affidavit.    [Id. at 1-4 & Exh. A; Pltfs.’ CSOF at

¶ 17; Chow Responsive CSOF at ¶ 17 (admitting Pltfs.’ ¶ 17); AOAO


     3
       The AOAO refers to the Palm Court Declaration and the Palm
Court By-Laws as “the Governing Documents.” See, e.g., AOAO
Responsive CSOF at ¶ 10.

                                  7
Responsive CSOF at ¶ 17 (admitting Pltfs.’ ¶ 17, but stating Chow

was acting in his capacity as an independent contractor).]      The

Foreclosure Notice states: “THIS COMMUNICATION IS FROM A DEBT

COLLECTOR.    NOTICE IS HEREBY GIVEN THAT THIS ACTION IS AN ATTEMPT

TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED WILL BE USED FOR

THAT PURPOSE, AND THE DEBT MAY BE DISPUTED.”    [Galima Decl.,

Exh. I at 01001032 (emphasis in original).]

             On December 2, 2009, Mr. Galima – who was deployed on a

ship at the time – sent an email to “Michael” at

michael@myrhawaii.com, requesting a payment plan for the

outstanding maintenance fees.    The email described the same

circumstances Mr. Galima wrote about in the 4/18/10 Letter.      On

December 3, 2009, Mr. Galima forwarded the email to

megill@myrhawaii.com.    [Major Responsive Decl., Exh. 5 at 2.]     On

December 4, 2009, Joseph Megill – assistant to Milton Motooka,

Esq., of MYR – wrote an email back, stating Mr. Galima was

“entitled to request a payment plan with the Board through our

office.”   [Id. at 1.]    Mr. Megill instructed Mr. Galima to the

put the request, with further information, in writing and he

would forward it to the Board for review.    [Id.]   On December 29,

2009, Mr. Galima responded to Mr. Megill, instructing Mr. Megill

to use his personal email address and his military email address.

Mr. Galima stated, “I will be ashore soon in another country so I

will not have much communication access.    I will try and check my


                                   8
personal email as much as I can to see if I received any messages

from you.”    [Id.]   In addition, Mr. Galima sent a letter dated

December 29, 2009 to MYR, attention: Joseph Megill (“12/29/09

Letter”), containing the same description of Plaintiffs’

circumstances as the 4/18/10 Letter.    [Major Responsive Decl.,

Exh. 6.]   The 12/29/09 Letter stated: “As of right now I can

afford to make a payment of $150.00 a month.    I will also use

some of my tax return to repay the balance.”    [Id.]

             According to AOAO, the payment plan proposed in the

12/29/09 Letter “would not even cover the cost of the monthly

dues, much less the nearly $6,000 in overdue amounts.”      [AOAO

Responsive CSOF at Opp. ¶ 8 (citing AOAO Responsive CSOF, Decl.

of Rich Hargrave (“Hargrave Responsive Decl.”),4 Exh. 7).]     After

submitting the payment plan in the 12/29/09 Letter, according to

the AOAO, Plaintiffs did not attempt to make payments on the

overdue maintenance fees.    [Id. at ¶ 9 (citing Hargrave

Responsive Decl., Exh. 7 (“Palm Court Statement of Receipts and

Disbursements for Period Ended 09/30/2017”)).]

             Mr. Galima did not receive a response to his 12/29/09

Letter.    [Major Responsive Decl., Exh. 9 at 1 (email from

Mr. Galima to Plaintiffs’ counsel, forwarding emails about the




     4
       As of the date of the declaration, May 9, 2018, Rich
Hargrave was the AOAO’s president. [Hargrave Responsive Decl. at
¶ 1.]

                                   9
request for a payment plan and stating there was no response to

the “payment plan request in December 2009”).]

            While the AOAO acknowledges that the 4/18/10 Letter

proposed a payment plan to PTQCW, it asserts the proposal was the

same – $150 per month, and it would have taken Plaintiffs over

forty seven months to pay the overdue amounts.   [AOAO Responsive

CSOF at Opp. ¶¶ 12-13.]   However, the 4/18/10 Letter proposed a

payment of $1,5000, in addition to $150 per month, on top of the

regular monthly maintenance fee payments.

            On May 21, 2010, PTQCW sent a letter rejecting the

payment plan proposed in the 4/18/10 Letter and informing them

the amount due as of that date was $7,679.52 (“5/21/10 Rejection

Letter”).   [Hargrave Responsive Decl., Exh. 10 at 01001008.]     The

5/21/10 Rejection Letter also stated:

            The Board would be willing to consider a proposal
            by you so long as such proposal includes an
            acceptable variation of the following items:
            1) you will agree to a payment plan which will
            bring your account current within (6) months; and
            2) you will pay all future monthly assessments on
            their respective due dates without fail.

[Id.]

            The AOAO submitted a letter dated July 12, 2010 to

Plaintiffs from PTQCW stating the amount due as of that date was

$8,751.37 (“7/12/10 Demand Letter”).    [Hargrave Responsive Decl.,

Exh. 11 at 01001011.]   It stated:

            If you are unable to pay the aforementioned amount
            in full, the Association will consider an

                                 10
            acceptable payment plan. Please be advised that
            if (a) payment in full of $8,751.37 (or $8,801.80
            if payment is received after July 15, 2010) or
            (b) a payment plan proposed by you is not received
            by this office and accepted by the Association,
            within ten (10) days of the date of this letter,
            the Association may instruct us to initiate a
            non-judicial foreclosure action or file suit
            against you and institute a judicial foreclosure
            proceeding against your unit. . . .

[Id.]   Chow and Mr. Porter sent the 7/12/10 Demand Letter: to

Plaintiffs by certified mail, receipt requested, and by regular

mail to their post office box in Keaau; by the same means to

Plaintiffs at their Oceanside, California address; and to

Mr. Galima via email.   [Id.]   The return receipts for both

addresses are signed, and the signature appears to be “R Galima.”

[Id. at 01001013-14.]

            A letter dated August 30, 2010 to Plaintiffs – care of

Betsy Maler, RA – from Chow and Mr. Porter, was sent which stated

the amount due as of that date was $10,697.40 (“8/30/10 Demand

Letter”).   [Hargrave Responsive Decl., Exh. 12.]   A letter dated

August 31, 2010, stating it was sent by certified mail, return

receipt requested, as well as by regular mail and hand delivery,

was sent to Plaintiffs at: the Unit; their Keaau address; and

their Oceanside, California address (“8/31/10 Notice Letter”).

[Hargrave Responsive Decl., Exh. 13.]   There is no mailing

documentation, and Plaintiffs deny receiving it.    [Pltfs.’ AOAO

Reply CSOF at ¶ 17.]    The 8/31/10 Notice Letter provides that the

AOAO was exercising its rights under § 514B-146 (2010) and

                                 11
Chapter 667, Part I to sell the Unit at a public auction without

a court-appointed commissioner and states a copy of the

Foreclosure Notice is attached.

               An Affidavit of Publication, dated September 28, 2010,

stating that notice of the public sale of the Unit was published

in the Honolulu Star-Advertiser on September 14, 21, and 28,

2010.       [AOAO Responsive CSOF, Exh. 15.5]   PTQCW recorded the

Foreclosure Affidavit and the Quitclaim Deed.6        [Id. at ¶¶ 23-24;

Pltfs.’ AOAO Reply CSOF at ¶¶ 23-24.]       At the time of the

12/29/09 Letter, the regular monthly association fees were

$332.33.       [AOAO CSOF at ¶ 10; Pltfs.’ Responsive AOAO CSOF at

¶ 10 (stating AOAO’s ¶ 10 is undisputed).]        The Owner History

Report for Plaintiffs’ Unit shows that, from July 2009 through

the foreclosure of the Unit, Plaintiffs did not pay their regular

monthly association fees, and they did not pay any of the

delinquent fees.       They appear to have made one payment in

May 2010 of $311.83 in legal fees and $50.41 in late fees.           [AOAO




        5
       The AOAO’s counsel describes Exhibit 15 as “the Return of
Posting for the Unit as produced by the Galimas pursuant to their
FRCP Rule 26 Initial Disclosures. This document was received by
my office on February 18, 2016, and contains the Galimas’ Bates
Number: P000057.” [Major Responsive Decl. at ¶ 11.] However,
this appears to be an error. The Affidavit of Publication is not
described anywhere in the Major Responsive Declaration.
        6
       The Quitclaim Deed in which the AOAO as grantor conveys
the Unit to itself as grantee was recorded on November 9, 2010 in
the Land Court. [Galima Decl., Exh. J.]

                                    12
CSOF, Decl. of David Donaldson (“Donaldson Decl.”) at ¶ 5,7

Exh. H at 01001109-10.]

          After losing the Unit in the foreclosure, Plaintiffs

remained liable for the amount due on the first mortgage, as well

as the AOAO association fees.   [Galima Decl. at ¶¶ 18-19.]

However, Mr. Galima labored under the belief that the foreclosure

was proper because of the statements and representations in the

demand letters.   [Id. at ¶ 21.]    He “was not aware that [he] had

valid legal claims against the AOA and the AOAO’s attorney until

December 2015.”   [Id. at ¶ 22.]

     C.   Condominium Unit

          Plaintiffs’ Unit was part of the AOAO and Plaintiffs

were members of the AOAO while they owned the Unit.    [Galima

Decl., Exh. B (Apartment Deed recorded on 4/4/06 in the Land

Court); AOAO Responsive CSOF at Opp. ¶¶ 2-4;8 Pltfs.’ Response to

AOAO’s Responsive CSOF (“Pltfs.’ AOAO Reply CSOF”), filed 5/21/18

(dkt. no. 154), at ¶¶ 2-4 (admitting AOAO’s Opp. ¶¶ 2-4).]    The

Palm Court By-Laws “provide that the terms used therein shall

have the meanings given to them in Chapter 514A, HRS, as



     7
       As of the date of the declaration, January 23, 2018, David
Donaldson was the AOAO president and its custodian of records.
[Donaldson Decl. at ¶¶ 1, 3.]
     8
       The Opposition paragraphs in the AOAO’s Responsive CSOF
are the additional facts the AOAO asserts are undisputed, as
opposed to the AOAO’s responses to Plaintiffs’ statements of
undisputed facts.

                                   13
amended . . . ; that the AOAO may assess fees; and that the AOAO

may record a lien against a property if such fees are not paid.”

[AOAO Responsive CSOF at Opp. ¶ 5; Pltfs.’ AOAO Reply CSOF at

¶ 5.]   The By-Laws provide, among other things, that the AOAO may

enforce provisions of the By-Laws, procure legal services, and

enforce penalties and fines for violations of the By-Laws, and

that such penalties and fines shall constitute a lien against an

apartment owner which shall be subordinate to unpaid mortgages.

[Major Responsive Decl., Exh. 3 (Palm Court By-Laws) at 9-10,

12.]    The Palm Court By-Laws also state that: “Each Apartment

Owner shall be liable for and pay a share of the common expenses

in preparation to the common interest appurtenant to his

apartment.”   [Id. at 23-24.]   Further, that each monthly

assessment is the separate debt and obligation of each apartment

owner and that failure to pay this obligation may result in a

lien being recorded against the apartment owner and in favor of

the AOAO.   [Id. at 25-27.]

            The Palm Court Declaration and By-Laws were amended in

response to the enactment of Haw. Rev. Stat. Chapter 514B.

[Major Responsive Decl., Exh. 4 (Amendment to the Decl. of Condo.

Property Regime of Palm Court & Amendment to the By-Laws of the

Association of Apartment Owners of Palm Court, filed 6/8/15 with

the BOC (“2015 Amendment”)).]   This amendment occurred after the

AOAO obtained Plaintiffs’ Unit in the Chapter 667, Part I


                                 14
foreclosure.9     The 2015 Amendment added a new section 19 to

Article IX of the Palm Court By-Laws,10 stating:

             Chapter 514B, Hawaii Revised Statutes
             (“Chapter 514B”), is adopted and shall be
             applicable to and govern the Project, including
             the Association. It is the intent of this Section
             that the adoption of Chapter 514B authorizes and
             empowers the Association to achieve any result
             permitted by Chapter 514B. To the extent that
             there is any conflict between the provisions of
             these By-Laws and Chapter 514B, . . . Chapter 514B
             shall control unless Chapter 514B expressly
             provides otherwise. Without limiting the
             generality of the following:

                  (a) These By-Laws shall be liberally
             construed to facilitate the operation of the
             Project under Chapter 514B.

                  . . . .




     9
          The 2015 Amendment states:

             Whereas, Chapter 514B, Section 514B-23(a), Hawaii
             Revised Statutes, provides that the declaration,
             bylaws, condominium map, or other constituent
             documents of any condominium created before the
             effective date of Chapter 514B, Hawaii Revised
             Statutes, may be amended to achieve any result
             permitted by said Chapter 514B, regardless of what
             applicable law provided before the effective date
             of said Chapter 514B[.]

[Major Responsive Decl., Exh. 4 at 3 (emphasis omitted).]
However, this provision is not relevant to the instant case
because the foreclosure of Plaintiffs’ Unit occurred before the
adoption of the 2015 Amendment.
     10
       Article IX sets forth the “GENERAL PROVISIONS.” [Major
Responsive Decl., Exh. 3 at 31 (emphasis in original).]

                                  15
                 (f) Punitive damages may not be awarded
            except as specifically provided in Chapter 514B or
            by other rule of law.

[Id. at 5-6.]

                              DISCUSSION

I.   Continuance Requests

            The AOAO Motion includes a request for a Fed. R. Civ.

P. 56(d) continuance.11    [AOAO Opp. at 25-27.]   The AOAO asserts

a continuance is warranted based on a lack of “exhaustive

discovery” because the AOAO anticipated that the motion to stay

would be granted.12    [Major Responsive Decl. at ¶ 12.]

            This district court has stated:

                 Rule 56(d) permits a district court to
            continue a summary judgment motion “upon a good
            faith showing by affidavit that the continuance is


     11
          Fed. R. Civ. P. 56(d) states:

            If a nonmovant shows by affidavit or declaration
            that, for specified reasons, it cannot present
            facts essential to justify its opposition, the
            court may:

                 (1) defer considering the motion or
                 deny it;

                 (2) allow time to obtain affidavits or
                 declarations or to take discovery; or

                 (3)   issue any other appropriate order.
     12
       On November 3, 2017, Chow filed a motion to stay the
proceedings. [Dkt. no. 93.] On April 30, 2018, this Court held
a hearing on the motion to stay and, on May 4, 2018, it issued an
entering order informing the parties the motion to stay was
denied. [Minutes (dkt. no. 138); EO (dkt. no. 139).] A written
order was issued on June 8, 2018. [Dkt. no. 161.]

                                  16
            needed to preclude summary judgment.” California
            v. Campbell, 138 F.3d 772, 779 (9th Cir. 1998). A
            party requesting a continuance bears the burden of
            (1) filing a timely application that specifically
            identifies relevant information; (2) demonstrating
            that there is some basis to believe that the
            information sought exists; and (3) establishing
            that such information is essential to resist the
            summary judgment motion. See Emp’rs Teamsters
            Local Nos. 175 & 505 Pension Trust Fund v. Clorox
            Co., 353 F.3d 1125, 1130 (9th Cir. 2004) (citation
            omitted); accord Moss v. U.S. Secret Serv., 572
            F.3d 962, 966 n.3 (9th Cir. 2009) (“Rule 56([d])
            requires a party seeking postponement of a summary
            judgment motion to show how additional discovery
            would preclude summary judgment and why it cannot
            immediately provide specific facts demonstrating a
            genuine issue of material fact.” (punctuation,
            quotations, and citations omitted)).

Noetzel v. Haw. Med. Serv. Ass’n, CIVIL NO. 15-00310 SOM-KJM,

2017 WL 690531, at *1 (D. Hawai`i Feb. 21, 2017) (alteration in

Noetzel).   The AOAO’s Rule 56(d) request is DENIED because

neither the Major Responsive Declaration nor any other material

that the AOAO submitted in connection with Plaintiffs’ Motion

establishes that there is some information essential to the

AOAO’s response to Plaintiffs’ Motion that the AOAO could not

have obtained prior to filing the AOAO Opposition.

            In addition, Chow suggests that Plaintiffs’

presentation of certain evidence could be construed as a request

for a Rule 56(d) continuance.   [Chow Reply at 12-14.]    This Court

declines to construe Plaintiffs’ opposition materials as

requesting a Rule 56(d) continuance because Plaintiffs neither

expressly requested a continuance nor attempted to address the


                                 17
Rule 56(d) requirements.     Further, specifically as to Count II

(the only remaining claim against Chow), the fact that Plaintiffs

have themselves moved for summary judgment shows they do not

believe a continuance is necessary for them to respond to the

Chow Motion.      This Court therefore turns to the merits of

Plaintiffs’ claims, beginning with their claims against the AOAO.

II.   Plaintiffs’ Claims Against the AOAO

      A.     Count I - Wrongful Foreclosure

             1.    Elements of the Claim

             Wrongful foreclosure is a cognizable claim under

Hawai`i law, and “[a] plaintiff may bring a wrongful foreclosure

claim where: (1) the foreclosure process failed to comply with

Haw. Rev. Stat. Chapter 667; and (2) the foreclosing entity did

not have the right to foreclose.”       3/30/17 Order, 2017 WL

1240181, at *9 (brackets, citations, and internal quotation marks

omitted).     Further, “because § 514B-146(a) (2010)[13] required a

condominium association to foreclose upon its lien ‘in like

      13
           Section 514B-146(a) (2010) stated, in pertinent part:

             All sums assessed by the association but unpaid
             for the share of the common expenses chargeable to
             any unit shall constitute a lien on the unit with
             priority over all other liens . . . .

             The lien of the association may be foreclosed by
             action or by nonjudicial or power of sale
             foreclosure procedures set forth in chapter 667,
             by the managing agent or board, acting on behalf
             of the association, in like manner as a mortgage
             of real property. . . .

                                   18
manner as a mortgage of real property,’ an association could only

use the Chapter 667, Part I foreclosure procedure if it had an

agreement with the condominium owner providing for a power of

sale.”    Id.; see also Malabe, 2018 WL 6258564, at *2 (rejecting

the condominium association’s argument that Haw. Rev. Stat.

§ 514B-146 (2006) “constitutes a legislative grant of authority

for it to use the nonjudicial foreclosure procedures in HRS

§ 667-5 and that a power of sale arises from this legislative

authority”).14


     14
       In reaching this decision, the ICA relied upon Sakal v.
Ass’n of Apartment Owners of Hawaiian Monarch, 143 Hawai`i 219,
426 P.3d 443 (Ct. App. 2018). Malabe, 2018 WL 6258564, at *2 &
n.5 (citing Sakal, 143 Hawai`i at 225-28, 426 P.3d at 449-52).
In Sakal, the ICA extending Hawai`i Supreme Court case law
holding that mortgagees without an contractual power of sale did
not have a right to utilize the version of § 667-5 repealed in
2012 to nonjudicial foreclosures brought pursuant to Haw. Rev.
Stat. Chapter 667, Parts II and VI. Sakal, 143 Hawai`i at 225,
426 P.3d at 449 (discussing Santiago v. Tanaka, 137 Hawai`i 137,
155, 366 P.3d 612, 630 (2016); Lee v. HSBC Bank USA, 121 Hawai`i
287, 289, 218 P.3d 775, 777 (2009)). The ICA denied the
condominium association’s motion for reconsideration. Sakal v.
Ass’n of Apartment Owners of Hawaiian Monarch, NO. CAAP-
XX-XXXXXXX, 2018 WL 4483207 (Sept. 19, 2018). The Hawai`i
Supreme Court denied the condominium association’s Application
for Writ of Certiorari on December 28, 2018, and Christian
Sakal’s Application for Writ of Certiorari is currently pending
before the Hawai`i Supreme Court.

     The condominium association’s nonjudicial foreclosure sale
of Sakal’s unit occurred on December 3, 2012. Id. at 222, 426
P.3d at 446. Thus, the version of Chapter 667, Part I at issue
in the instant case had already been repealed. Sakal addressed
another foreclosure by power of sale provisions:

            Part II of HRS chapter 667, entitled “Power of
            Sale Foreclosure Process,” states that “[t]he
                                                     (continued...)

                                 19
            The AOAO argues the 3/30/17 Order is not dispositve of

the issues before the Court on summary judgment because the order

is “limited to testing the sufficiency of Plaintiffs’ Complaint,

only.”    [AOAO Opp. at 8.]   It is true that this Court’s

conclusion that the allegations of the Second Amended Complaint,

the operative pleading at the time, were “sufficient to state the

elements of a wrongful foreclosure claim against the AOAO,”

3/30/17 Order, 2017 WL 1240181, at *9, has no bearing upon the

summary judgment standard.    See Fed. R. Civ. P. 56(a) (stating a

party is entitled to summary judgment “if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law”).    However,

the underlying rulings that this Court made in the 3/30/17 Order

regarding what § 514B-146(a) (2010) requires and when

Chapter 667, Part I applies were rulings on issues of law.    Those

legal rulings continue to apply at summary judgment and

throughout this case, absent recognition by this Court or by


     14
          (...continued)
             power of sale process in this part is an
             alternative to the foreclosure by action in
             part IA.” HRS § 667-21 (2016) (emphasis added).
             Similarly, Part VI of HRS chapter 667, entitled
             “Association Alternate Power of Sale Foreclosure
             Process,” states that “[t]he power of sale process
             in this part is an alternative to the foreclosure
             by action in part IA and the foreclosure by power
             of sale in part II.” HRS § 667-91 (2016)
             (emphasis added).

Id. at 225, 426 P.3d at 449 (alterations and emphases in Sakal).

                                  20
another court on appeal that there has been an intervening change

in the controlling Hawai`i law.

          The AOAO conducted the foreclosure of Plaintiffs’ Unit

utilizing the Chapter 667, Part I process.     See, e.g., Pltfs.’

CSOF at ¶ 10 (stating Chow initiated the nonjudicial foreclosure

on Plaintiffs’ Unit, pursuant to Chapter 667, Part I); Chow

Responsive CSOF at ¶ 17 (admitting Pltfs.’ ¶ 10); AOAO Responsive

CSOF at ¶ 10 (admitting cited portions of Pltfs.’ ¶ 10).     Based

on this Court’s prior rulings, the AOAO did not have the right to

utilize Part I unless the AOAO and Plaintiffs previously entered

into an agreement providing for a power of sale.     3/30/17 Order,

2017 WL 1240181, at *9.    No evidence supports that Plaintiffs and

the AOAO entered into a mortgage.      Indeed, the AOAO does not

contend this but argues that the language of the Governing

Documents either triggered the application of Chapter 667, Part I

or created a contractual right, apart from § 514B-146 (2010), for

the AOAO to conduct a nonjudicial foreclosure on a lien for

unpaid association fees.

          This Court previously recognized that “[a]

condominium’s governing documents are contractual obligations

between the condominium association and a condominium owner.”

Brown v. Porter McGuire Kiakona & Chow, LLP, CIVIL 16-00448

LEK-KJM, 2017 WL 3763843, at *8 (D. Hawai`i Aug. 30, 2017)

(citation and internal quotation marks omitted).     Thus, if the


                                  21
Governing Documents contains a power of sale provision, this

would constitute an agreed upon power of sale that entitled the

AOAO to utilize the Chapter 667, Part I nonjudicial foreclosure

process.   Accord Malabe, 2018 WL 6258564, at *3 n.7 (noting that,

“[o]n remand, the AOAO is free to establish that its bylaws

and/or other governing documents confer a power of sale over the

Apartment”).

            Here, Plaintiffs agreed to comply with, and accepted,

the Governing Documents.   [Galima Decl., Exh. B (Apartment Deed)

at 2 (stating the Unit was subject to “the burdens of the

restrictions on use and the other restrictions and all

covenants,·agreements, obligations, conditions and other

provisions,” of, inter alia, the Palm Court Declaration and By-

Laws).]    The Palm Court By-Laws state: “Upon recordation of a

duly executed original or copy of such claim of lien, the Board

shall have all remedies provided in the Act,” i.e. Chapter 514A.

[Major Responsive Decl., Exh. 3 at 26-27.]   Plaintiffs agreed to

the terms regarding enforcement of liens for delinquent

assessments.   However, the “all remedies provided” provision does

not grant a power of sale; it merely confirms that the AOAO could

exercise the remedies available in Chapter 514A — and

Chapter 514B, to the extent it later replaced Chapter 514A.15


     15
       Chapter 514B was enacted in 2004, and it took effect on
July 1, 2005, with certain exceptions not relevant to the facts
                                                   (continued...)

                                 22
The AOAO has not identified any other provision in Plaintiffs’

Deed or the Governing Documents granting a power of sale.    Upon

review of the Deed and the Governing Documents, this Court

concludes, as a matter of law, that none of the documents contain

a power of sale.   See, e.g., Bill Darrah Builders, Inc. v. Hall

at Makena Place, LLC, CIV. NO. 15-00518 JMS-KSC, 2018 WL 650195,

at *5 (D. Hawai`i Jan. 31, 2018) (“Generally, contract

interpretation is a question of law.” (citing Hanagami v. China

Airlines, Ltd., 67 Haw. 357, 364, 688 P.2d 1139, 1144 (1984))).



     15
       (...continued)
of this case. 2004 Haw. Sess. Laws    Act 164, § 2, at 756-99,
§ 35(1), at 815. Haw. Rev. Stat. §    514B-22 – the current version
of which is the same as the version   in effect in 2010 – provides
that part IV of Chapter 514B, which   includes § 514B-146,

          and all amendments thereto, apply to all
          condominiums created in this State before July 1,
          2006; provided that those sections:

               (1)   Shall apply only with respect to events
                     and circumstances occurring on or after
                     July 1, 2006; and

               (2)   Shall not invalidate existing provisions
                     of the declaration, bylaws, condominium
                     map, or other constituent documents of
                     those condominiums if to do so would
                     invalidate the reserved rights of a
                     developer or be an unreasonable
                     impairment of contract.

There is no evidence in this case which raises an issue of fact
as to whether § 514B-22(2) applies, and it is undisputed that the
events at issue in this case occurred after July 1, 2006. Thus,
Chapter 514B applies in this case, as evidenced by the fact that
the Foreclosure Notice stated the sale would be conducted
pursuant to § 514B-146 (2010). See Galima Decl., Exh. I at 2.

                                23
Likewise, this Court concludes that there is no provision in

either the Deed or the Governing Documents which constitutes an

agreement that the AOAO could utilize Chapter 667, Part I apart

from the operation of § 514B-146 (2010).

          There are no genuine issues of material fact and this

Court concludes that, as a matter of law, the AOAO was not

authorized to utilize Chapter 667, Part I to foreclose upon

Plaintiffs’ Unit.    Because it did not have an agreed upon power

of sale provision or other contractual agreement authorizing it

to utilize Chapter 667, Part I, the AOAO was required to utilize

Chapter 667, Part II to foreclose upon Plaintiffs’ Unit.   Thus,

the AOAO’s use of Part I was a violation of Chapter 667.

Plaintiffs’ Motion is GRANTED insofar as this Court concludes

that Plaintiffs have established the elements of their wrongful

foreclosure claim.

          2.   The AOAO’s Defenses

          Turning next to the AOAO’s affirmative defenses, the

AOAO contends that, even if Plaintiffs establish the elements of

their wrongful foreclosure claim, the AOAO is not liable to

Plaintiffs because of either the independent contractor defense

or the business judgment rule, or both.

               a.     Independent Contractor Defense

          Although there is no Hawai`i Supreme Court case law

addressing the independent contractor defense/rule, an


                                 24
unpublished decision from the ICA indicates that Hawai`i courts

follow the rule.

          As a general rule, “the employer of an independent
          contractor is not liable for physical harm caused
          to another by an act or omission of the contractor
          or his servants.” Restatement (Second) of Torts
          § 409 (1965) (Restatement). Hawai`i applies the
          general rule. See, e.g., Taira v. Oahu Sugar Co.,
          Ltd., 1 Haw. App. 208, 211-12, 616 P.2d 1026,
          1029-30 (1980). See also Fraser v. Morrison, 39
          Haw. 370, 376, 1952 WL 7360 at *4 (Haw. Terr.
          1952) (“A collection agency is an independent
          contractor for whose act the creditor is not
          responsible.”), abrogated on other grounds by, Hac
          v. Univ. of Hawaii, 10[2] Hawai`i 92, 92, 73 P.3d
          46, 46 (2003).

Bryant v. Pleasant Travel Serv., No. 29642, 2012 WL 1951146, at

*6 (Hawai`i Ct. App. May 30, 2012).   However, this district court

has recognized that the independent contractor “‘general rule’ is

‘riddled with exceptions.’”   Bailey v. United States, 289 F.

Supp. 2d 1197, 1211-12 (D. Hawai`i 2003) (quoting Sugimoto v.

Exportadora De Sal, 19 F.3d 1309, 1312 (9th Cir. 1994)

(discussing claim under California law)).   The ICA has stated:

          [One] recognized exception to the general rule
          against assigning liability to the hiring employer
          of an independent contractor for the contractor’s
          employees’ negligence depends on whether the
          hiring employer retains control over how the
          independent contractor performed the work. See
          Taira, 1 Haw. App. at 211-12, 616 P.2d at 1029-30.

               . . . [W]e have recognized that “[t]he nature
          and extent of control by an employer of an
          independent contractor of the independent
          contractor’s performance of work contracted for is
          a question of fact, which is to be determined by a
          consideration of all the circumstances[.]”
          Makaneole v. Gampon, 7 Haw. App. 448, 455, 776

                                25
             P.2d 402, 407 (1989) (Makaneole [I]), (citation
             omitted), aff’d in part and rev’d in part,
             [Makaneole v. Gampon, 70 Haw. 501, 504, 777 P.2d
             1183, 1185 (1989) [(“Makaneole II”)].

Bryant, 2012 WL 1951146, at *11 (some alterations in Bryant).

             Where no decision from the Hawai`i Supreme Court

addressing an issue exists, this Court must “attempt[] to predict

how the [supreme] court would decide the issue, using

intermediate appellate court decisions, decisions from other

jurisdictions, statutes, treatises, and restatements as

guidance.”    3/30/17 Order, 2017 WL 1240181, at *5 (some citations

omitted) (citing Trishan Air, Inc. v. Fed. Ins. Co., 635 F.3d

422, 427 (9th Cir. 2011)).    Based on the ICA’s decision in Bryant

and the authorities cited therein, this Court predicts that the

Hawai`i Supreme Court would recognize the independent contractor

rule as an affirmative defense under Hawai`i law.

             In the context of whether the defendant property owner

had control over an independent contractor doing repairs on the

defendant’s premises, Bryant, 2012 WL 1951146, at *1, the ICA

stated:

             In order for control of a job site to be
             considered “retained,”

                  [i]t is not enough that [the hiring employer]
                  has merely a general right to order the work
                  stopped or resumed, to inspect its progress
                  or to receive reports to make suggestions or
                  recommendations which need not necessarily be
                  followed, or to prescribe alterations and
                  deviations. Such a general right is usually
                  reserved to employers, but it does not mean

                                  26
                  that the contractor is controlled as to his
                  methods of work, or as to operative detail.
                  There must be such a retention of a right of
                  supervision that the contractor is not
                  entirely free to do the work in his own way.

          [Makaneole I, 7 Haw. App.] at 454-55[,] 776 P.2d
          at 407 (quoting Restatement § 414 cmt. c).

Id. at *11 (some alterations in Bryant) (emphasis added).

Applying the Bryant analysis here, the independent contractor

defense would not apply to the AOAO if the AOAO retained such a

right of supervision over the foreclosure process during Chow’s

representation such that Chow was not free to conduct the process

in his own way.    There is insufficient evidence in the current

record regarding the nature of Chow’s representation of the AOAO

for this Court to determine whether the AOAO did or did not

retain such control over Chow.    Thus, the Court cannot make a

ruling that, as a matter of law, the independent contractor

defense does or does not apply in this case and this issue must

be resolved in trial.

                  b.   Business Judgment Rule

          This district court has recognized that:

               Under Hawaii law, the business judgment rule
          protects decisions by corporate directors and
          officers that are: (1) made in good faith;
          (2) with the care that an ordinarily prudent
          person in a like position would exercise under
          similar circumstances; and (3) in a manner
          believed to be in the entity’s best interest. See
          Fujimoto v. Au, 95 Hawai`i 116, 149, 19 P.3d 699,
          732 (2001). Put another way, a person who
          challenges a decision must prove that the
          corporate director or officer: (1) failed to act

                                  27
          in good faith; (2) failed to act in a manner he or
          she reasonably believed to be in the best interest
          of the corporation; or (3) failed to exercise such
          care as an ordinarily prudent person in a like
          position would use in similar circumstances. See
          Lussier v. Mau-Van Development, Inc., 4 Haw. App.
          359, 376, P.2d 804, 817 (Haw. App. 1983).
          Defendants argue, and the Court agrees, that “the
          board obligations in the association context are
          analogous to that in the corporate context.” Dkt.
          No. 69-1 at 26 (citing Taniguchi v. Ass’n of
          Apartment Owners of King Manor, Inc.[,] 114
          Hawai`i 37, 50, 155 P.3d 1138, 1151 (2007))
          (“Inasmuch as a condominium’s board of directors
          is similar to a corporation’s board of directors,
          a condominium board member is also an agent for
          his condominium principal (i.e., the membership of
          the association).”).

Lawson v. Ass’n of Apartment Owners of Wailea Point Vill., CIVIL

NO. 15-00449 DKW-KSC, 2016 WL 7493618, at *8 (D. Hawai`i Dec. 30,

2016).

          Plaintiffs have presented evidence that, as of December

2009, Mr. Motooka of MYR was representing the AOAO.   See Pltfs.’

Responsive AOAO CSOF, Decl. of Margaret L. Webster (“Webster

Decl.”) at ¶ 2; see also Major Responsive Decl., Exh. 5 at 1-2

(email correspondence between Mr. Motooka’s assistant and others

regarding Plaintiffs).   However, by April 8, 2010, the AOAO was

represented by PTQCW.    See Galima Decl., Exh. G (4/8/10 Demand

Letter from Christian Porter, Esq. of PTQCW).   Plaintiffs also

submitted an article describing Mr. Motooka’s criticism of

condominium associations’ use of nonjudicial foreclosures.

[Webster Decl., Exh. D (Honolulu Civil Beat article by Ian Lind,

dated 8/31/16, titled “Wrongful Foreclosure Claims Rock the Condo

                                 28
World”).]   The article states that, in November 2010, Mr. Motooka

sent a letter to condominium association clients warning that

pursing Chapter 667, Part I nonjudicial foreclosures was

dangerous because of the possibility that the Hawai`i courts may

hold that such foreclosures were illegal.    He also warned that

nonjudicial foreclosures could then be voidable and may expose

the associations to liability for damages.   [Id. at 6 of 9.]

            First, the November 2010 letter was sent after the

foreclosure sale of Plaintiffs’ unit and after Mr. Motooka no

longer represented the AOAO.   Plaintiffs have not presented any

evidence that the AOAO received a similar letter, or similar

advice, while it was represented by Mr. Motooka.   However, in

considering the AOAO Motion, this Court must view the record in

the light most favorable to Plaintiffs.   See Crowley v.

Bannister, 734 F.3d 967, 976 (9th Cir. 2013).    So construed, the

record raises triable issues of fact, including: 1) whether

Mr. Motooka advised the AOAO prior to the foreclosure sale of

Plaintiffs’ Unit regarding the legal risks of pursuing

Chapter 667, Part I foreclosures; and 2) whether, in light of

such advice, the AOAO’s decision to utilize Part I in Plaintiffs’

foreclosure constituted a failure to exercise the care that a

reasonably prudent condominium association would use under

similar circumstances.   See Lussier, 4 Haw. App. at 376, P.2d at

817.   Thus, these triable issues of fact preclude the AOAO from


                                 29
summary judgment as to Count I based on the business judgment

rule.        Similarly, the issues of fact preclude a finding that

business judgment rule does not apply in this case as a matter of

law.

                Because there are genuine issues of material fact

regarding the AOAO’s defenses, liability for Plaintiffs’ wrongful

foreclosure claim cannot be determined at this stage.

Plaintiffs’ Motion is therefore DENIED to the extent it seeks

summary judgment in their favor as to liability on Count I.           In

addition, the AOAO Motion is DENIED as to Count I.

        B.      Count III - UDAP

                Chapter 480 claims, including UDAP claims, are “barred

unless commenced within four years after the cause of action

accrues.”       Haw. Rev. Stat. § 480-24.16   This Court has stated

that “the limitations period for a UDAP claim starts to run upon

the occurrence of the defendant’s alleged violation.”        3/30/17

Order, 2017 WL 1240181, at *16 (citation and internal quotation

marks omitted).       In other words, because the “occurrence rule”

applies to UDAP claims, the “discovery rule” does not apply.          See

id. at *19 (discussing the discovery rule under Hawai`i law, in

the context of Plaintiffs’ IIED claim).        However, this Court has

recognized that the statute of limitations for a UDAP claim may


        16
       The statutory exceptions to this rule, which are set
forth in Haw. Rev. Stat. § 480-22, do not apply under the facts
of this case.

                                     30
be tolled based upon fraudulent concealment.   Id. at *16 (some

citations omitted) (citing Au v. Au, 63 Haw. 210, 215, 626 P.2d

173, 178 (1981)).

           Plaintiffs’ position is that they are entitled to

equitable tolling of the statute of limitations for their UDAP

claim based on fraudulent concealment because the AOAO lulled

them into inaction by repeatedly representing it was authorized

to utilize Chapter 667, Part I.    However, the Malabes raised this

same argument, and the ICA rejected it because the ICA found “no

authority for the proposition that reliance on a statutory

authority, even if that reliance later proves to be wrong,

constitutes fraudulent concealment.”   Malabe, 2018 WL 6258564, at

*4.   Where there was no allegation that the condominium

association concealed or misrepresented the fact that it was

conducting the foreclosure pursuant to the verison of § 667-5 in

effect at the time, the ICA “decline[d] to characterize the

Malabes’ later-developed, but cognizable and ultimately

successful, legal theory as stating a claim for fraudulent

concealment by the AOAO at the time the AOAO relied on HRS

§ 667-5,” and affirmed the dismissal of the Malabes’ UDAP claim.

Id.

           Supplemental jurisdiction over Plaintiffs’ UDAP claim

exists here and thus the decisions of the Hawai`i Supreme Court

control.   See 3/30/17 Order, 2017 WL 1240181, at *5 (“When


                                  31
interpreting . . . Hawai`i statutes relevant to the instant case,

this Court is bound by the decisions of the Hawai`i Supreme

Court.” (citing Trishan Air, Inc. v. Fed. Ins. Co., 635 F.3d 422,

427 (9th Cir. 2011)).   Malabe is an unpublished decision from the

ICA, not the Hawai`i Supreme Court, and thus is not binding on

this Court.   As the Hawai`i Supreme Court has not addressed

whether a defendant’s erroneous application of a Hawai`i statute

can support equitable tolling based on fraudulent concealment,

this Court must predict how the Hawai`i Supreme Court would

decide the issue, and it can use ICA decisions in making its

prediction.   See 3/30/17 Order, 2017 WL 1240181, at *5.   This

Court concludes that the ICA’s analysis in Malabe is persuasive

as a description of the applicable Hawai`i law, and predicts that

the Hawai`i Supreme Court would reach the same conclusion.     Thus,

the ICA’s reasoning in Malabe is adopted here and Plaintiffs’

tolling argument based on fraudulent concealment is rejected as a

matter of law.

          Even viewing the record in the light most favorable to

Plaintiffs, their UDAP claim accrued at the very latest on

November 9, 2010, when the AOAO recorded the Quitclaim Deed

conveying the Unit to itself.   See Galima Decl., Exh. J

(Quitclaim Deed).17   Because the UDAP claim was not brought


     17
       This Court does not conclude that this is the date when
Plaintiffs’ UDAP claim actually accrued. This Court need not
                                                   (continued...)

                                 32
within four years of that date, and because there is no basis to

toll the statute of limitations, Plaintiffs’ UDAP claim is time-

barred.   As there are no genuine issues of material fact as to

the timeliness of Plaintiffs’ claim, the AOAO is entitled to

judgment as a matter of law.     The AOAO Motion is therefore

GRANTED as to Count III.18

     C.    Count IV - Fraud

           “The elements of a fraud claim are: ‘(1) false

representations were made by defendants, (2) with knowledge of

their falsity (or without knowledge of their truth or falsity),

(3) in contemplation of plaintiff’s reliance upon these false

representations, and (4) plaintiff did rely upon them.’”     3/30/17

Order, 2017 WL 1240181, at *17 (quoting Shoppe v. Gucci Am.,

Inc., 94 Hawai`i 368, 386, 14 P.3d 1049, 1067 (2000))).     Further,

“the alleged false representation must relate to a past or

existing material fact.”      Shoppe, 94 Hawai`i at 386, 14 P.3d at

1067 (emphasis added).




     17
       (...continued)
determine exactly when the claim accrued because the claim would
still be time-barred, even if it accrued at some point before the
recording of the Quitclaim Deed, such as when the foreclosure
auction occurred on October 19, 2010. See Galima Decl., Exh. C
(Foreclosure Aff.).
     18
       In light of this Court’s ruling, it is not necessary to
address the parties’ other arguments regarding Plaintiffs’ UDAP
claim.

                                   33
             Viewing the record in the light most favorable to

Plaintiffs, evidence only exists that the AOAO, through its

counsel, made misrepresentations about the law, i.e. that it was

authorized to use Chapter 667, Part I.    See, e.g., Galima Decl.,

Exh. I (Foreclosure Notice) at 2 (stating the AOAO, “as

Lienholder, under and pursuant to Sections 514B-146 and 667-5

through 667-10, HRS, as amended, gives notice that the

Association will hold a sale by public auction” (emphasis

omitted)).    No triable issue is raised as to the AOAO making any

false representation of fact during the foreclosure process and

the events leading to it.     Plaintiffs’ fraud claim therefore

fails as a matter of law, and the AOAO is entitled to summary

judgment.    The AOAO Motion is therefore GRANTED as to Count IV.19

     D.      Count V - IIED

             A two-year statute of limitations period applies to

Plaintiffs’ IIED claim, and the accrual of an IIED claim is

governed by the discovery rule.    See 3/30/17 Order, 2017 WL

1240181, at *19 (some citations omitted) (citing Haw. Rev. Stat.

§ 657-7).    The AOAO argues Plaintiffs’ IIED claim is time-barred

because it accrued when the foreclosure occurred, and Plaintiffs

failed to bring their IIED claim within two years of the

foreclosure.    Plaintiffs respond that their claim is not time-


     19
       In light of this Court’s ruling, it is not necessary to
address the parties’ other arguments regarding Plaintiffs’ fraud
claim.

                                  34
barred because: 1) under the discovery rule, the claim did not

accrue until they learned about their legal claims; or 2) the

statute of limitations was tolled based on the AOAO’s fraudulent

concealment of the fact that it was not authorized to use the

foreclosure process in Chapter 667, Part I.   Based on the

preceding analysis regarding the timeliness of Plaintiffs’ UDAP

claim, this Court also concludes that equitable tolling based on

fraudulent concealment does not apply to Plaintiffs’ IIED claim.

The AOAO Motion is GRANTED to the extent that it seeks a ruling

regarding Plaintiffs’ fraudulent concealment argument.

            As to Plaintiffs’ discovery rule argument, they submit

testimony that they believed the AOAO’s representations in the

foreclosure process, and that they were not aware until December

2015 that they may have valid claims against the AOAO.   [Galima

Decl. at ¶¶ 21-22.]   The discovery rule under Hawai`i law

provides:

            The Hawai`i Supreme Court has stated: “Under [Haw.
            Rev. Stat.] § 657-7, a tort claim accrues when the
            plaintiff discovers, or through the use of
            reasonable diligence should have discovered, the
            negligent act, the damage, and the causal
            connection between the two.” Ass’n of Apartment
            Owners of Newtown Meadows ex rel. its Bd. of Dirs.
            v. Venture 15, Inc., 115 Hawai`i 232, 277, 167
            P.3d 225, 270 (2007). Moreover, a plaintiff
            “‘must exercise reasonable diligence in pursuing a
            claim. If a plaintiff fails to exercise such
            diligence in a timely manner, the cause of action
            should be barred by the statute of limitations.’”
            Hays v. City & Cty. of Honolulu, 81 Hawai`i 391,
            398, 917 P.2d 718, 725 (1996) (quoting In re


                                 35
          Hawaii Federal Asbestos Cases, 854 F. Supp. 702,
          708 (D. Hawai`i 1994)).

Begley v. Cty. of Kauai, CIVIL 16-00350 LEK-KJM, 2018 WL 3638083,

at *4 (D. Hawai`i July 31, 2018) (alteration in Begley).     For an

IIED claim, the discovery rule applies to the inquiry into

whether the defendant’s conduct was sufficiently outrageous to

support an IIED claim.   See id. at *2 (noting that the plaintiff

had previously been granted leave to amend his complaint because

“it was possible that [he] could cure the timeliness defect by

alleging facts that would support his position [that] the 2016

document production” “revealed to him the outrageous character of

otherwise time-barred incidents” (citation and internal quotation

marks omitted)).

          Viewing the record in the light most favorable to

Plaintiffs, genuine issues of material fact exist regarding when

they discovered, or should have discovered through reasonable

diligence, that the AOAO’s actions in the foreclosure process

were wrongful and outrageous.   The AOAO Motion is DENIED to the

extent it seeks summary judgment on the ground that Plaintiffs’

IIED claim is time-barred.

          The AOAO also argues it is entitled to summary judgment

because, as a matter of law, its actions in the foreclosure

process do not constitute outrageous conduct for purposes of an

IIED claim.   “The term ‘outrageous’ has been construed to mean

without cause or excuse and beyond all bounds of decency.”    Enoka

                                36
v. AIG Haw. Ins. Co., 109 Hawai`i 537, 559, 128 P.3d 850, 872

(2006) (citation and internal quotation marks omitted)).    “The

question whether the actions of the alleged tortfeasor are

unreasonable or outrageous is for the court in the first

instance, although where reasonable people may differ on that

question it should be left to the jury.”   Young v. Allstate Ins.

Co., 119 Hawai`i 403, 429, 198 P.3d 666, 692 (2008) (citation and

quotation marks omitted).   Viewing the record in the light most

favorable to Plaintiffs, this Court concludes that a reasonable

jury may differ on the question of whether the AOAO’s actions

related to the foreclosure of Plaintiffs’ Unit were “outrageous.”

Further, even though Plaintiffs have not submitted medical

evidence, the circumstances of this case, including “‘all

justifiable inferences [that can] be drawn’” from the record,

Miller v. Glenn Miller Prods., Inc., 454 F.3d 975, 988 (9th Cir.

2006) (quoting Hunt v. Cromartie, 526 U.S. 541, 552, 119 S. Ct.

1545, 143 L. Ed. 2d 731 (1999)), are sufficient to raise a

genuine issue of material fact as to whether Plaintiffs suffered

extreme emotional distress.

          The AOAO Motion is therefore DENIED as to Count V.       The

trial in this matter will proceed on Plaintiffs’ claims against

the AOAO in Counts I and V.




                                37
     E.   Punitive Damages

          Finally, the AOAO seeks a ruling that Plaintiffs cannot

recover punitive damages.    This district court has stated:

               Under Hawaii law, punitive damages are
          “assessed in addition to compensatory damages for
          the purpose of punishing the defendant for
          aggravated or outrageous misconduct and to deter
          the defendant and others from similar conduct in
          the future.” Masaki v. Gen. Motors Corp., 780
          P.2d 566, 570 (Haw. 1989). To warrant punitive
          damages, [the p]laintiff “must prove by clear and
          convincing evidence that the defendant has acted
          wantonly or oppressively or with such malice as
          implies a spirit of mischief or criminal
          indifference to civil obligations, or where there
          has been some wilful misconduct or that entire
          want of care which would raise the presumption of
          a conscious indifference to consequences.” Ass’n
          of Apt. Owners v. Venture 15, Inc., 167 P.3d 225,
          290 (Haw. 2007) (quoting Masaki, 780 P.2d at 570).
          “[T]o justify an award of punitive damages, a
          positive element of conscious wrongdoing is always
          required. . . . Something more than the mere
          commission of a tort is always required for
          punitive damages.” Valvanis v. Milgroom, No.
          CIV. 06-00144JMS-KSC, 2009 WL 1561575, at *16 (D.
          Haw. June 1, 2009); see also Alutiiq Int’l Sols.,
          LLC v. OIC Marianas Ins. Corp., 149 F. Supp. 3d
          1208, 1215 (D. Nev. 2016) (“When punitive damages
          are sought by default judgment, the court must
          have independent evidence to support the award
          because punitive-damages-worthy conduct alleged in
          a complaint is not regarded as admitted by
          default.”).

Isaac v. Daniels, CIVIL NO. 16-00507 DKW-RLP, 2018 WL 1903606, at

*8 (D. Hawai`i Mar. 30, 2018) (some alterations in Isaac), report

and recommendation adopted, 2018 WL 1902543 (Apr. 20, 2018).

          Based upon these standards, this Court finds that the

record is not sufficiently developed for this Court to conclude,


                                 38
as a matter of law, that Plaintiffs cannot present evidence at

trial which would support an award of punitive damages.

Therefore genuine issues of material fact exists which preclude

summary judgment in the AOAO’s favor as to punitive damages.    The

AOAO Motion is DENIED as to that issue.

     F.   Summary

          Plaintiffs’ Motion is GRANTED insofar as this Court

concludes Plaintiffs have established the elements of their

wrongful foreclosure claim, but Plaintiffs’ Motion is DENIED in

all other respects.   The AOAO Motion is GRANTED as to Counts III

and IV and as to Plaintiffs’ fraudulent concealment argument

regarding the statute of limitations for their IIED claim.    The

AOAO Motion is DENIED in all other respects.

          The Court now addresses the merits of Plaintiffs’ FDCPA

claim against Chow.

III. Plaintiffs’ FDCPA Claim Against Chow

     A.   Whether the Claim is Timely

          Chow first argues he is entitled to summary judgment

because Plaintiffs’ FDCPA claim is untimely.   As stated in the

3/30/17 Order, FDCPA claims are subject to a one-year limitations

period, but the discovery rule applies to the determination of

when the statute of limitations begins to run.   2017 WL 1240181,

at *13 (citing 15 U.S.C. § 1692k(d); Lyons v. Michael & Assocs.,

824 F.3d 1169, 1171-72 (9th Cir. 2016)).    This limitations period


                                39
is subject to tolling.   Id.; accord Mangum v. Action Collection

Serv., Inc., 575 F.3d 935, 939 (9th Cir. 2009) (“there is an

operating presumption that equitable tolling is applicable to

suits against private defendants” (brackets, citation, and

internal quotation marks omitted)).

           The Ninth Circuit has stated that fraudulent

concealment

           requires proof of “affirmative conduct upon the
           part of [the defendant] which would, under the
           circumstances of the case, lead a reasonable
           person to believe that he did not have a claim for
           relief,” Volk v. D.A. Davidson & Co., 816 F.2d
           1406, 1415 (9th Cir. 1987), or that [the
           defendant] owed him a fiduciary duty, as passive
           concealment is insufficient for a court to grant
           equitable tolling “unless the defendant had a
           fiduciary duty to disclose information to the
           plaintiff.” Conmar Corp. v. Mitsui & Co.
           (U.S.A.), 858 F.2d 499, 505 (9th Cir. 1988).

Thorman v. Am. Seafoods Co., 421 F.3d 1090, 1091-92 (9th Cir.

2005) (some citations omitted).    Thus, the plaintiff “carries the

burden of proving that (1) [the defendant] ‘affirmatively misled’

him as to the operative facts that gave rise to his claim, and

(2) [the plaintiff] ‘had neither actual nor constructive

knowledge’ of these operative facts despite his diligence in

trying to uncover them.”   Id. at 1094 (quoting Conmar, 858 F.2d

at 502).   Thus, the requirements for equitable tolling based on

fraudulent concealment are similar under Hawai`i law and federal

law.   Compare 3/30/17 Order, 2017 WL 1240181, at *16 (discussing

Au v. Au, 63 Haw. 210, 215, 626 P.2d 173, 178 (1981)); with

                                  40
Thorman, 421 F.3d at 1091-92, 1094.   Based upon the same analysis

of Plaintiffs’ fraudulent concealment argument regarding their

UDAP claim, this Court rejects Plaintiffs’ argument that the

statute of limitations for their FDCPA claim was tolled because

of fraudulent concealment.   The Chow Motion is GRANTED to the

extent that it seeks a ruling regarding Plaintiffs’ fraudulent

concealment argument.

          However, under the federal discovery rule, the statute

of limitations applicable to a claim begins to run when the

plaintiff knew or reasonably should have known about the

defendant’s act and that it was wrongful.   Lyons, 824 F.3d at

1171 (discussing Mangum, 575 F.3d at 941; Tourgeman v. Collins

Fin. Servs., Inc., 755 F.3d 1109, 1118 n.5 (9th Cir. 2014)).

Because the federal discovery rule is similar to the discovery

rule under Hawai`i law, the same analysis of Plaintiffs’

discovery rule argument regarding their IIED claim applies to

their FDCPA claim.   Therefore, there are genuine issues of

material fact that preclude summary judgment, in favor of either

Chow or Plaintiffs, as to the issue of whether Plaintiffs’ FDCPA

claim is timely.

     B.   Whether Plaintiffs’ Obligation Was a “Debt”

          Chow also asserts he is entitled to summary judgment

because the obligation that was being collected from Plaintiffs

in the foreclosure process was not a “debt” for purposes of the


                                41
FDCPA.   Count II alleges Chow violated 15 U.S.C. § 1692f, which

states, in pertinent part:

           A debt collector may not use unfair or
           unconscionable means to collect or attempt to
           collect any debt. Without limiting the general
           application of the foregoing, the following
           conduct is a violation of this section:

                . . . .

                (6) Taking or threatening to take any
                nonjudicial action to effect dispossession or
                disablement of property if –

                     (A) there is no present right to
                     possession of the property claimed
                     as collateral through an
                     enforceable security interest[.]

For purposes of the FDCPA:

           The term “debt” means any obligation or alleged
           obligation of a consumer to pay money arising out
           of a transaction in which the money, property,
           insurance, or services which are the subject of
           the transaction are primarily for personal,
           family, or household purposes, whether or not such
           obligation has been reduced to judgment.

15 U.S.C. § 1692a(5) (emphasis added).

           It is undisputed that, prior to the foreclosure,

Plaintiffs had been using the Unit as a rental property.    See

Pltfs.’ CSOF at ¶ 4 (noting rental of the Unit); Chow Responsive

CSOF at ¶ 17 (admitting Pltfs.’ ¶ 4); AOAO Responsive CSOF at ¶ 4

(only denying other portions of Pltfs.’ ¶ 4).   This district

court has recognized that attempts to collect amounts owed for

rental properties, including foreclosure proceedings, are not

actionable under the FDCPA.   See, e.g., Kitamura v. AOAO of Lihue

                                42
Townhouse, Civil No. 12-00353 LEK-BMK, 2013 WL 1398058, at *5 (D.

Hawai`i Mar. 29, 2013) (citing 15 U.S.C. § 1692a(5)).   However,

in determining the primary purpose of the transaction in which

Plaintiffs incurred the obligation, the time to be considered is

not only the period when Plaintiffs were delinquent in their

association assessments, but also the period when the original

obligation to pay those assessments was incurred, i.e. their

purchase of the Unit.   See Thies v. Law Offices of William A.

Wyman, 969 F. Supp. 604, 607 (S.D. Cal. 1997) (“Plaintiffs are

obligated to pay their homeowner fees because of a covenant

running with their property.   Because no offer or extension of

credit is required, the Court finds that a transaction, for the

purposes of the FDCPA, arises out of Plaintiffs’ obligation to

pay dues for the services of the Association.”).

           While the evidence submitted is not the model of

clarity, evidence exists that Mr. Galima was stationed with the

Marine Corps in Hawai`i until sometime in 2008 when he was re-

stationed in California.    [Galima Decl., Exh. H (4/18/10 Letter)

at 1.]   Plaintiffs apparently resided in the Unit until that

point and did not rent the Unit until he was re-stationed and

they moved to California.   See id. (“I have hired a property

manager to take care of my property and to find tenants.”).

Viewing the record in the light most favorable to Plaintiffs,

there was a period of time when the Unit was Plaintiffs’ personal


                                 43
residence.    There is a genuine issue of material fact as to what

Plaintiffs’ purpose for the Unit was at the time it was purchased

and whether, under the circumstances as a whole, Plaintiffs

incurred the obligation to pay association assessments “primarily

for personal, family, or household purposes.”     See § 1692a(5).

     C.      Bona Fide Error Defense

             Finally, Chow argues he is entitled to summary judgment

because, even if Plaintiffs prove all of the elements of their

FDCPA claim, he is not liable because of the bona fide error

defense.   The United States Supreme Court has recognized that the

bona fide error defense is one of two exceptions available to a

debt collector who is otherwise liable under the FDCPA.    Jerman

v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573,

578 (2010) (discussing 15 U.S.C. § 1692k(c)).20    Section 1692k(c)

states:

             A debt collector may not be held liable in any
             action brought under this subchapter if the debt
             collector shows by a preponderance of evidence
             that the violation was not intentional and
             resulted from a bona fide error notwithstanding
             the maintenance of procedures reasonably adapted
             to avoid any such error.

Thus, the defendant debt collector has the burden of proof as to

the bona fide error defense, and the Ninth Circuit has described



     20
       The other exception, which concerns compliance with
Federal Trade Commission advisory opinions, is not applicable to
the facts of this case. See Jerman, 559 U.S. at 578 (discussing
15 U.S.C. § 1692k(e)).

                                  44
the defense as a “narrow” one.   McCollough v. Johnson, Rodenburg

& Lauinger, LLC, 637 F.3d 939, 948 (9th Cir. 2011).

          In Jerman, the United States Supreme Court held that

“the bona fide error defense in § 1692k(c) does not apply to a

violation of the FDCPA resulting from a debt collector’s

incorrect interpretation of the requirements of that statute.”

559 U.S. at 604-05.   In rejecting the argument that § 1692k(c)

“encompass[es] ‘all types of error,’ including mistakes of law,”

the Supreme Court stated:

          We have long recognized the “common maxim,
          familiar to all minds, that ignorance of the law
          will not excuse any person, either civilly or
          criminally.” Barlow v. United States, 7 Pet. 404,
          411 (1833) (opinion for the Court by Story, J.);
          see also Cheek v. United States, 498 U.S. 192, 199
          (1991) (“The general rule that ignorance of the
          law or a mistake of law is no defense to criminal
          prosecution is deeply rooted in the American legal
          system”). Our law is therefore no stranger to the
          possibility that an act may be “intentional” for
          purposes of civil liability, even if the actor
          lacked actual knowledge that her conduct violated
          the law. In Kolstad v. American Dental Assn., 527
          U.S. 526 (1999), for instance, we addressed a
          provision of the Civil Rights Act of 1991
          authorizing compensatory and punitive damages for
          “intentional discrimination,” 42 U.S.C. § 1981a,
          but limiting punitive damages to conduct
          undertaken “with malice or with reckless
          indifference to the federally protected rights of
          an aggrieved individual,” § 1981a(b)(1). We
          observed that in some circumstances “intentional
          discrimination” could occur without giving rise to
          punitive damages liability, such as where an
          employer is “ unaware of the relevant federal
          prohibition” or acts with the “distinct belief
          that its discrimination is lawful.” 527 U.S., at
          536-537. See also W. Keeton, D. Dobbs, R. Keeton,
          & D. Owen, Prosser and Keeton on Law of Torts 110

                                 45
           (5th ed. 1984) (“[I]f one intentionally interferes
           with the interests of others, he is often subject
           to liability notwithstanding the invasion was made
           under an erroneous belief as to some . . . legal
           matter that would have justified the conduct”);
           Restatement (Second) of Torts § 164, and Comment e
           (1963-1964) (intentional tort of trespass can be
           committed despite the actor’s mistaken belief that
           she has a legal right to enter the property).

Id. at 581-83 (alterations in Jerman) (footnotes omitted).

           The record is not sufficiently developed to conclude,

as a matter of law, whether the defense does nor does not apply

in this case.   Therefore, genuine issues of material fact exist

which preclude summary judgment as to Chow’s bona fide error

defense.

           In light of the multiple triable issues related to

Plaintiffs’ FDCPA claim, Plaintiffs’ Motion is DENIED as to

Count II, and the Chow Motion is DENIED, except as to the

fraudulent concealment issue.21

                            CONCLUSION

           On the basis of the foregoing, the following motions

are HEREBY GRANTED IN PART AND DENIED IN PART: Plaintiffs’ Motion

for Partial Summary Judgment on Counts I and II (Wrongful



     21
       Plaintiffs argue that, if this Court denies their motion,
it should enter an order pursuant to Fed. R. Civ. P. 56(g), which
states: “If the court does not grant all the relief requested by
the motion, it may enter an order stating any material fact –
including an item of damages or other relief – that is not
genuinely in dispute and treating the fact as established in the
case.” This Court concludes the instant Order satisfies the
requirements of Rule 56(g).

                                  46
Foreclosure and Violation of the Fair Debt Collection Practices

Act), filed January 19, 2018; the AOAO’s Motion for Summary

Judgment, filed January 24, 2018; and Chow’s Motion for Summary

Judgment Regarding the Fair Debt Collection Practices Claim in

Count II of the Third Amended Complaint [Dkt. 88], also filed

January 24, 2018.

          Specifically, this Court rules as follows:

•    Plaintiffs’ Motion is GRANTED insofar as this Court
     concludes that they have established the elements of
     Count I, their wrongful foreclosure claim. Plaintiffs’
     Motion is DENIED in all other respects.

•    The AOAO Motion is GRANTED insofar as summary judgment is
     GRANTED in the AOAO’s favor as to Count III, Plaintiffs’
     UDAP claim, and Count IV, Plaintiffs’ fraud claim. The AOAO
     Motion is also GRANTED insofar as this Court CONCLUDES that
     equitable tolling based on fraudulent concealment does not
     apply to Count V, Plaintiffs’ IIED claim. The AOAO Motion
     is DENIED in all other respects.

•    The Chow Motion is GRANTED insofar as this Court CONCLUDES
     that equitable tolling based on fraudulent concealment does
     not apply to Count II, Plaintiffs’ FDCPA claim. The Chow
     Motion is DENIED in all other respects.

Thus, this case will proceed to trial on: 1) the AOAO’s defenses

as to Count I; 2) if Plaintiffs prevail on the AOAO’s asserted

defenses to Count I, Plaintiffs’ damages arising from the

wrongful foreclosure; 3) all of the parties’ asserted issues

related to Counts II and V, except for Plaintiffs’ argument that

the statute of limitations for each of those claims was tolled

based on fraudulent concealment.

          IT IS SO ORDERED.


                               47
          DATED AT HONOLULU, HAWAII, December 31, 2018.




                               /s/ Leslie E. Kobayashi
                              Leslie E. Kobayashi
                              United States District Judge




RUDY AKONI GALIMA, ET AL. V. ASS’N OF APARTMENT OWNERS OF PALM
COURT, ET AL.; CIVIL 16-00023 LEK-KSC; ORDER GRANTING IN PART AND
DENYING IN PART: PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT;
DEFENDANT AOAO’S MOTION FOR SUMMARY JUDGMENT; AND DEFENDANT
CHOW’S MOTION FOR SUMMARY JUDGMENT




                               48
